FOURNET,-Chief Justice.
The City of New Orleans (plaintiff-appellee), contending that this Court is without jurisdiction of the appeal in the above-captioned case since it is a proceeding for a declaratory judgment in a suit which has for its object the judicial declaration of rights and not a money demand, filed a motion to have the case transferred to the Court of Appeal, Parish of Orleans.
This motion is without merit, for. the reason that the purpose of the suit is to have declared null and void a certain lease entered into between the plaintiff and the defendant, Disabled American Veterans, dated June 1, 1933, for a term of 35 years, which lease is alleged to have a present value of $29,500. Clearly the matter in dispute far exceeds the $2,000 jurisdictional amount, La. Const, of 1921, Art. 7, § 10. The cases relied on by the plaintiff in support of its motion, First National Life Insurance Co. v. City of New Orleans, 218 La. 9, 48 So.2d 145, Board of Com’rs of Port of New Orleans v. Hibernia National Bank, 219 La. 208, 52 So.2d 753, and Grace v. Boggs, 220 La. 22, 55 So.2d 768, are in-apposite from a factual standpoint in that the contests which were the subject of dis*509pute therein did not involve rights of established monetary value.
For the reasons assigned, the motion to transfer is denied.
PONDER, J., recused.